Citation Nr: 1517195	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  11-08 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The Veteran served on active duty from August 1994 to November 1997.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of entitlement to service connection for a psychiatric disorder, claimed as secondary to the Veteran' service-connected back disability, has been raised by the record in an April 2011 statement, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

On his April 2011 substantive appeal, the Veteran requested the opportunity to testify before a member of the Board at his local RO.  In January 2015, the Veteran was sent notice that his hearing was scheduled for February 2015.  This notice, however, was returned as undeliverable.  VA was notified that the Veteran has moved and was supplied with his forwarding address.  Despite this information, VA did not attempt to contact the Veteran at this new address, nor did it otherwise notify the Veteran of his scheduled hearing.  

Thus, the case is remanded so that the Veteran may be rescheduled for a hearing with notice of this hearing sent to his new address.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the Atlanta, RO, in accordance with the docket number of his appeal.  Ensure that the notification of this hearing is sent to the Veteran's current mailing address, which currently appears to be in Augusta, Georgia.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

